                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANTWAIN COBB,

                           Petitioner,

                     v.                       CAUSE NO.: 3:19-CV-82-RLM-MGG

 WARDEN,

                           Respondent.

                               OPINION AND ORDER

      Antwain Cobb, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP 18-10-232) at the Indiana State Prison

in which a disciplinary hearing officer found him guilty of battery in violation of

the Indiana Department of Correction Offense B-212. He lost ninety days earned

credit time. Under Section 2254 Habeas Corpus Rule 4, the court must dismiss

the petition “[i]f it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.”

      Mr. Cobb argues that the hearing officer lacked sufficient evidence to find

him guilty. He says the victim didn’t identify him by name, that the video

recording didn’t show him committing a battery, and that the victim told a

correctional officer that he was hurt because he fell in the shower.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      Mr. Cobb was found guilty of Offense 212, which departmental policy

defines as “committing a battery on another person.” Indiana Department of

Correction, Adult Disciplinary Process, https://www.in.gov/idoc/files/02-04-

101%20Appendix%20I%206-4-2018.pdf. In the legal context, a battery is

commonly understood as “[t]he nonconsensual touching of, or use of force

against, the body of another with the intent to cause harmful or offensive

contact.” Black’s Law Dictionary (10th ed. 2014). The administrative record

includes: (1) statement from a correctional officer that the victim was found in

the cell with a large bump on his forehead; (2) a statement from the victim that

the injury was inflicted when “he got into it with someone;” and (3) a video

recording that indicated that Mr. Cobb entered the cell shortly before the

correctional officer discovered the victim’s injury. Despite the evidentiary

deficiencies listed by Mr. Cobb, the administrative record includes some evidence

to support the finding of guilt. The claim that the hearing officer lacked sufficient

evidence for a finding of guilt is not a basis for habeas relief.

      Mr. Cobb also argues that he is entitled to habeas relief because he didn’t

have an impartial decisionmaker. He says the hearing officer also served as the

officer who reviewed the video recording and prepared a summary. In the prison

disciplinary context, adjudicators are “entitled to a presumption of honesty and

integrity,” and “the constitutional standard for improper bias is high.” Piggie v.

Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official

                                          2
who was personally and substantially involved in the underlying incident from

acting as a decisionmaker in the case. Id. Due process isn’t violated simply

because the hearing officer knew the inmate, presided over a prior disciplinary

case, or had some limited involvement in the event underlying the charge. Id.

That the hearing officer personally reviewed the video recording instead of relying

on another officer to summarize it doesn’t suggest improper bias. While the

hearing officer served multiple roles, there is no indication that he was involved

with the underlying charge or that he had any personal interest in Mr. Cobb’s

disciplinary hearing. The claim that the hearing officer wasn’t an impartial

decisionmaker isn’t a basis for habeas relief.

      Because it is clear from the petition and attached exhibits that Mr. Cobb

is not entitled to habeas relief, the petition is denied. If Mr. Cobb wants to appeal

this decision, he doesn’t need a certificate of appealability because he is

challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569

F.3d 665, 666 (7th Cir. 2009). But he may not proceed in forma pauperis on

appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

in this case could not be taken in good faith.

      For these reasons, the court:

             (1) DENIES the petition pursuant to Section 2254 Habeas Corpus

      Rule 4;

             (2) DIRECTS the clerk to enter judgment and to close this case; and

             (3) DENIES Antwain Cobb leave to proceed in forma pauperis on

      appeal.



                                         3
SO ORDERED on March 22, 2019

                               s/ Robert L. Miller, Jr.
                               JUDGE
                               UNITED STATES DISTRICT COURT




                           4
